Opinion or the Court by
Judge Hardin :
Whether or not the court below erred in refusing to grant the appellant a new trial either on the ground that the verdict of the *459jury was not sustained by the evidence, or for the discovery of evidence after the trial, is the only question in this case.
Ireland, for appellant.
Wadsworth, for appellee.
The evidence as to the identity of the mare in controversy is singularly conflicting and such as it was, it was the peculiar province of the jury to weigh. In such cases this court has repeatedly held, that the evidence must be palpably against the verdict to authorize a reversal on the ground that the verdict was against the weight of evidence. There is not, in our opinion, such a preponderance of the evidence against the verdict in this case. And as the newly discovered evidence disclosed after the trial, related to matters which were contested on the trial, and as to which several witnesses were examined, the court rightly refused on that ground to set aside the verdict.
Wherefore, the judgment is affirmed.